NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  BOBBY MAURICE HUGHEY, Appellant.

                             No. 1 CA-CR 20-0385
                                 1 CA-CR 20-0398
                                 (Consolidated)
                               FILED 4-1-2021


          Appeal from the Superior Court in Maricopa County
                       No. CR2019-128946-001
                            CR2019-120439-001
        The Honorable Eartha K. Washington, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                            STATE v. HUGHEY
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Randall M. Howe joined.


C R U Z, Judge:

¶1             This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Bobby
Maurice Hughey has advised this Court that counsel found no arguable
questions of law and asks us to search the record for fundamental error. In
this consolidated matter, Hughey was convicted of (1) aggravated domestic
violence, a class 5 felony and domestic violence offense and (2) attempt to
commit aggravated domestic violence, a class 6 felony and domestic
violence offense. Hughey was given an opportunity to file a supplemental
brief in propria persona; he has not done so. After reviewing the record, we
affirm Hughey’s convictions and sentences.

                  FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
verdict and resolve all reasonable inferences against Hughey. See State v.
Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3           Hughey’s former girlfriend, T.D., received an order of
protection against him, effective May 2018 through May 2019. Hughey and
T.D. had dated for about two years, and T.D. made multiple reports against
Hughey for domestic violence and for violating the order of protection. In
January 2019, Hughey went to T.D.’s home and demanded she continue her
relationship with him. When T.D. refused, Hughey struck her in the face
twice. Hughey fled the scene, and a neighbor called the police.

¶4           In May 2019, Hughey again appeared at T.D.’s apartment and
assaulted her. Upon police arrival at T.D.’s apartment, police could hear
T.D. screaming for Hughey to “stop.” Police knocked, but Hughey
prevented T.D. from answering the door, and officers were forced to break
down the door. After a brief struggle, Hughey was detained and taken into
custody. During a search incident to arrest, police found a small amount of
marijuana in his pants pocket. Hughey was charged with aggravated
domestic violence, unlawful imprisonment, possession or use of marijuana,



                                       2
                           STATE v. HUGHEY
                           Decision of the Court

and two counts of assault. Hughey waived his preliminary hearing, pled
guilty to attempt to commit aggravated domestic violence, and his other
charges were dismissed.

¶5            In June 2019, Hughey was separately charged with
aggravated domestic violence and interfering with judicial proceedings for
the January 2019 events. Hughey again waived his preliminary hearing and
pled guilty to aggravated domestic violence, and the interference with
judicial proceedings charge was dismissed. Hughey was also served with
another order of protection.

¶6            For both cases, Hughey was placed on supervised probation
for three years and was required to serve an initial term of four months in
the Maricopa County jail. Under his probation conditions, Hughey was not
allowed any contact with the victim, T.D.

¶7           While in jail, Hughey allegedly called the victim 467 times,
though only seventeen of the calls occurred after he was placed on
probation. A petition to revoke probation was subsequently filed, and a
hearing was held on the petition. Hughey’s probation officers, the
Maricopa County Sheriff’s Office Inmate Telephone System Administrator,
and T.D. testified. The court found the State had proven by a
preponderance of the evidence that Hughey violated his probation
agreement by making unauthorized contact with T.D. and failing to inform
his probation officers of the contacts.

¶8            The superior court conducted the disposition hearing in
compliance with Hughey’s constitutional rights and Arizona Rules of
Criminal Procedure 26 and 27.8. The court found aggravating factors of
Hughey’s criminal history, including a relatively recent prior domestic
violence offense, and Hughey’s continued contact with the victim. The
court also considered the mitigating factor of strong family support in
Hughey’s life. For the aggravated domestic violence charge, the court
sentenced Hughey to a presumptive term of one-and-a-half years in prison
with a presentence incarceration credit of 262 days. For the attempt to
commit aggravated domestic violence charge, the court sentenced Hughey
to a presumptive term of one year in prison with a presentence credit of 158
days, to run consecutive with the other charge. The court imposed a $50
address confidentiality program assessment, $50 family offense assessment,
$9 victim rights/compensation fund, $2 victim rights enforcement
assessment, $13 criminal penalty assessment, $20 probation assessment,
and a $55 probation service fee for the aggravated domestic violence charge.
Hughey was also fined a $20 probation assessment, $2 victim rights


                                     3
                            STATE v. HUGHEY
                            Decision of the Court

enforcement assessment, $9 victim rights/compensation fund, $50 address
confidentiality program assessment, $50 family offense assessment, and $13
criminal penalty assessment for the attempt to commit aggravated domestic
violence charge.

                                DISCUSSION

¶9            We review Hughey’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).
Counsel for Hughey has advised this Court that after a diligent search of
the entire record, counsel has found no arguable question of law. We have
read and considered counsel’s brief and fully reviewed the record for
reversible error, see Leon, 104 Ariz. at 299-300, and find none. All of the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. So far as the record reveals, counsel represented
Hughey at all stages of the proceedings, and the sentences imposed were
within the statutory guidelines. We decline to order briefing and affirm
Hughey’s convictions and sentences.

¶10           Upon the filing of this decision, defense counsel shall inform
Hughey of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Hughey shall have
thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                               CONCLUSION

¶11          For the foregoing reasons, we affirm Hughey’s convictions
and sentences.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4